               Case 4:19-mc-80167-JST Document 46 Filed 09/10/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7303
 7        FAX: (415) 436-7234
          david.countryman@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   DONALD KEITH ELLISON,                             )   CASE NO. 4:19-MC-80167 JST
                                                       )
14           Plaintiff,                                )   UNITED STATES’S NOTICE OF PENDANCY
                                                       )   OF OTHER ACTION (CRIMINAL
15      v.                                             )   INDICTMENT)
                                                       )
16   UNITED STATES OF AMERICA,                         )
                                                       )
17           Defendant.                                )
                                                       )
18

19 TO THE COURT AND ALL PARTIES OF RECORD:

20           PLEASE TAKE NOTICE that another action is pending in the United States District for Puerto
21 Rico (the “Other Action”). Pursuant to Civil Local Rule § 3-13, the following information on the Other

22 Action is provided below:

23      1.       The Other Action is a criminal indictment filed under seal on September 3, 2019 as docket
24               no. 3 in United States v. Donald Keith Ellison, et. al., 19-CR-541 FAB. The indictment was
25               unsealed on September 10, 2019.
26      2.       The Other Action is pending in the United States District Court for the District of Puerto
27               Rico. The Jose V. Toledo United States Courthouse is located at 300 Recinto Sur Street, San
28               Juan, PR 00901.

     US NOTICE OF PENDANCY OF OTHER ACTION            1
     4:19-MC-80167 JST
             Case 4:19-mc-80167-JST Document 46 Filed 09/10/19 Page 2 of 2



 1      3.    The Other Action is a criminal indictment filed against (1) Ahsha Nateef Tribble, (2) Donald

 2            Keith Ellison, and (3) Jovanda R. Patterson. The indictment includes a forfeiture allegation

 3            for the property at issue in the motion for return of property.

 4

 5 DATED: September 10, 2019                                    Respectfully submitted,

 6                                                              DAVID L. ANDERSON
                                                                United States Attorney
 7

 8                                                              _________/S/_______________
                                                                DAVID COUNTRYMAN
 9                                                              Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     US NOTICE OF PENDANCY OF OTHER ACTION          2
     4:19-MC-80167 JST
